Citation Nr: 1134644	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  00-11 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for memory loss, to include as due to undiagnosed illness or chronic multisymptom illness.

2.  Entitlement to service connection for gastrointestinal complaints, to include as due to undiagnosed illness or chronic multisymptom illness.

3.  Entitlement to service connection for headaches, to include as due to undiagnosed illness or chronic multisymptom illness.

4.  Entitlement to service connection for a skin disability, to include as due to undiagnosed illness or chronic multisymptom illness.

5.  Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness or chronic multisymptom illness.

6.  Entitlement to service connection for involuntary movements of the hands and feet, to include as due to undiagnosed illness or chronic multisymptom illness.

7.  Entitlement to service connection for urinary tract infections, to include as due to undiagnosed illness or chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran and DR


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION


The Veteran had active military service from November 1989 to May 1990 and from September 1990 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) from November 1994 and March 1999 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.

In April 1995, the Veteran and a witness testified before a RO Decision Review Officer in Cleveland, Ohio.  A transcript of that hearing is of record.

In December 2004, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

These matters were previously before the Board in December 2006, when the Board denied the Veteran's claims.  The Veteran appealed the December 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in September 2008, the Court vacated the Board's December 2006 decision, with regard to the above stated issues, and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  The Board notes that the Court did not vacate the Board's December 2006 decision as to any other issue.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  These matters were most recently before the Board in April 2010 when they were remanded for additional development of the evidence.  The case is again before the Board for appellate consideration.

The appeal is REMANDED to the RO.  VA will notify you if further action is required on your part.


REMAND

In March 2011 the Veteran underwent various VA examinations for the purpose of addressing the medical matters presented by this appeal.  In April 2011 written argument the Veteran's attorney stated, in pertinent part, as follows:

None of the [March 2011 VA examiners] examiners analyzed whether the veteran's many symptoms constituted a chronic multisymptom illness.  Rather, the examinations were for the purpose of analyzing the veteran's individual conditions separate from the other conditions.

VA should provide the veteran with a medical examination to determine whether his combined symptoms could be attributed to his Gulf war service.

The Board observes that a similar sentiment was discussed (on page 3) in the September 2008 Joint Motion For Partial Remand ("those symptoms may, themselves, constitute a chronic disability").

Based on the foregoing, the Board finds that the Veteran's claims file should be returned to the March 2011VA General Medical examiner for the purpose of preparing an addendum that addresses the question of whether the Veteran's many claimed symptoms may, themselves, constitute a chronic disability.

The Board notes that effective August 15, 2011, VA amended 38 C.F.R. § 3.317 to implement the Secretary's decision that there is a positive association between service in Southwest Asia during the Persian Gulf War and subsequent development of functional gastrointestinal disorders (FGIDs).  These amendments are applicable to claims pending before, filed with or remanded to VA on or after August 15, 2011 (See 76 Fed. Reg. 41,696-41,698 (Jul. 15, 2011)) and should be considered by the AOJ upon readjudication of the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should furnish the Veteran's claims file to the examiner who conducted the March 2011 VA General medical examination (Gulf War examination) and request that the examiner provide an addendum containing an opinion as to whether it is at least as likely as not that the Veteran's combined symptoms on appeal may, themselves, constitute a chronic disability, and if so, whether it is at least as likely as not that such chronic disability (manifested by the symptoms on appeal) are related to the Veteran's service, specifically his Persian Gulf War service.  Rationale should be provided for the opinion offered.  If the March 2011 VA examiner is not available, the AOJ should request another qualified examiner to review the claims file (and schedule another examination, if necessary) and provide the requested opinion.

2.  The AOJ should then readjudicate the issues on appeal with consideration of 38 C.F.R. § 3.317 as amended effective August 15, 2011 with regard to functional gastrointestinal disability.  If the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


